Citation Nr: 0607867	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for pure red cell aplasia 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel





INTRODUCTION

The veteran had active service from August 1971 to November 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In January 2004, the Board remanded this issue for additional 
evidentiary development; it has since been returned to the 
Board for further appellate action.


FINDING OF FACT

Pure red cell aplasia is not related to the veteran's 
exposure to ionizing radiation in service.


CONCLUSION OF LAW

Pure red cell aplasia was not incurred or aggravated as a 
result of the veteran's exposure to ionizing radiation in 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.311 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for pure red cell 
aplasia as a result of exposure to ionizing radiation.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in October 2001 and September 2004 letters from the 
originating agency to the veteran and his representative.  
The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
August 2005.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may be granted for any 
disease initially diagnosed after discharge from service, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The evidence does not show and the veteran does not contend 
that he had pure red cell aplasia in service or until many 
years thereafter.  The veteran does contend that the disorder 
resulted from his exposure to ionizing radiation in service.

The veteran's service medical records do contain detailed 
accounts of the veteran's occupational exposure to ionizing 
radiation while in service which show that he was exposed to 
.515 rem as compared to a permissible lifetime dose of 70 
rem.  

There is no presumption of service connection for pure red 
cell aplasia and the alleged circumstances of the veteran's 
radiation exposure do not qualify as a radiation risk 
activity, as the term is defined in the statute and 
regulation.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

38 C.F.R. § 3.311 establishes a procedural framework for 
developing and considering claims for service connection for 
radiogenic diseases.  It does not provide a presumption of 
service connection.  Although pure red cell aplasia is not 
specifically listed as a radiogenic disese in the regulation, 
the regulation is never the less applicable to the veteran's 
claim because medical evidence indicating that the disease is 
radiogenic has been submitted.  

In this regard, the Board notes that the veteran's private 
physician, Nishan H. Fernando, MD, has provided July 2001 and 
December 2002 statements in support of the veteran's claim.  
In essence, he has stated that pure red cell aplasia is an 
uncommon disorder that has been linked to a number of 
etiologies, including hematologic malignancies, solid tumors, 
infections, and exposure to multiple drugs or chemicals.  He 
acknowledged that the role of radiation in the development of 
pure red cell aplasia is unclear, but stated that aplastic 
anemia, a condition related to pure red cell aplasia, has 
been clearly linked to radiation exposure.  He concluded that 
the veteran had no risk factor for the development of pure 
red cell aplasia other than exposure to radiation and that 
the disorder was therefore probably related to such exposure.   

Although the statements of Dr. Fernando are competent 
evidence of the alleged nexus, the Board is of the opinion 
that the statements are of limited probative value because 
the physician has failed to identify any scientific data 
supporting the existence of a causal connection between 
radiation exposure and the development of pure red cell 
aplasia and has in fact acknowledged that the role of 
radiation in the development of this disorder is unclear.  

In February 2003 a VA physician reviewed the claims folder, 
to include the statements of Dr. Fernando.  The physician 
believed that the opinion of Dr. Fernando was speculative and 
that the pure red cell aplasia was not related to radiation 
exposure.  The Board has also found this opinion to be of 
limited probative value because of the physician's failure to 
specifically address the circumstances in this case and 
scientific data concerning the relationship, if any, between 
radiation exposure and pure red cell aplasia.

As noted above, § 3.311 establishes a procedural framework 
for developing and considering claims for service connection 
for radiogenic diseases.  The record reflects compliance with 
the development and procedural requirements of the 
regulation.  All indicated radiation dose development was 
completed, the claims folder was reviewed by the Chief Public 
Health and Environmental Hazards Officer, she considered the 
veteran's pertinent history and appropriate scientific 
authority and concluded in July 2005 that it is unlikely that 
the veteran's pure red cell aplasia is related to exposure to 
ionizing radiation in service, and the Director of the 
Compensation and Pension Service also considered all 
pertinent information and concluded later in July 2005 that 
there was no reasonable possibility that the disorder is the 
result of his in-service exposure to ionizing radiation.  

The Board has found the July 2005 VA medical opinion to be 
the most probative evidence concerning whether the disorder 
is related to the veteran's exposure to radiation in service 
because the VA physician considered all pertinent factors, as 
set forth in the regulation, and cited scientific data in 
support of her opinion.  In particular, she noted that damage 
to bone marror or the immunological system other than 
neoplastic transformation, if caused by radiation, would be a 
deterministic change and that the probability of such a 
change resulting from a dose of less than 10 rem is close to 
zero and that a threshold dose on the order of hundreds or 
thousands of rads must be exceeded for the determistic effect 
to be expressed.  She cited scientific data supporting this 
statement. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  


ORDER

Service connection for pure red cell aplasia due to exposure 
to ionizing radiation is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


